Bartholomew, C. J.
I dissent upon the grounds stated in my dissenting opinion in the case entitled In re Weber, 59 N. W. 523, 4 N. D. 119, and for the further reason that in my opinion the word “judgment” in the appeal bond upon which the action -was based was by a clerical error used in lieu of the word “order.” It was the “order” from which the appeal was taken. This court was asked to review the order. Nothing more could be reviewed on that appeal, and it was the order, and that only, that could, in any proper use of the tenns, be affirmed or reversed on that appeal.